Citation Nr: 0731081	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision that 
continued a 20 percent rating for a service-connected left 
ankle disability.  In September 2002, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in December 2002, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2003.

In January 2004, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include further action in 
compliance with the Veterans Claims Assistance Act (VCAA).  
After accomplishing the requested action, the RO/AMC 
continued the denial of the claim (as reflected in November 
2005 and February 2006 supplemental SOCs (SSOCs)), and 
returned this matter to the Board for further appellate 
consideration.

In July 2006, the Board again remanded this matter to the RO 
(via the AMC) for further action, to include scheduling a new 
VA examination.  After accomplishing the requested action, 
the RO/AMC continued the denial of the claim on appeal (as 
reflected in a June 2007 SSOC) and returned this matter to 
the Board for further appellate consideration).

In his September 2007 informal hearing presentation, the 
veteran's representative raised a new issue as a result of 
the January 2007 VA examination.  A possible right ankle 
disability, to include as secondary to the veteran's service-
connected left ankle disability, is referred to the RO for 
initial adjudication. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  During the pendency of this appeal, the veteran's left 
ankle disability has been manifested by arthritis and marked 
limitation of motion without ankylosis (as shown on VA 
examination in January 2007). 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.71a, DC 5010-5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2004 post-rating letter, the 
RO/AMC, at the direction of the Board's January 2004 remand, 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for a left ankle disability, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.   A May 2006 
letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  The Board notes that the 
veteran was notified regarding the criteria for all possible 
higher ratings for a left ankle disability in the June 2007 
SSOC.  After issuance of each notice described above, and 
opportunity for the appellant to respond, the June 2007 SSOC 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from VA Medical Centers (VAMCs) in 
Washington, D.C. and Kansas City, Missouri, along with 
various written statements submitted by the veteran and by 
his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Rating for Left Ankle

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2007).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, by rating action of April 1971, the RO granted 
service connection for a swollen left ankle and assigned an 
initial 10 percent rating, effective October 30, 1970.  In 
July 1999, the RO assigned a 20 percent rating, effective 
August 1, 1997, pursuant to DC 5010-5271.  In December 2000, 
the veteran filed a claim for a rating in excess of 20 
percent.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2006).

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5270 through 5274).  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007). 

Under the criteria of Diagnostic Code 5271, moderate limited 
motion of the ankle warrants a 10 percent rating and marked 
limited motion of the ankle warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007) (emphasis 
added). 

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 20 percent for a service-connected left 
ankle disability under Diagnostic Code 5010-5271, have not 
been met during the pendency of this appeal.

On a fee-based foreign VA examination in January 2002, the 
veteran complained of pain and swelling of the left ankle, 
problems wearing shoes of the same size, and that he 
sometimes had to wear a slipper on the left foot.  During the 
examination the left shoe was untied due to the swelling.  
The veteran limped slightly, but walked unaided.  He could 
walk on his toes, but not on his left heel.  Sensitive 
swelling of the left ankle on palpation was noted as was 
swelling of the foot and distal part of the leg.  The left 
ankle joint had moderate stiffness and the left heel appeared 
to have a varus deformity, but that was described as a rather 
false impression due to the swelling, which was more 
exaggerated on the lateral part of the ankle joint.  The 
examiner noted a feeling of fatigability and the possibility 
of arthritis in the left lower extremity.

The veteran underwent another foreign fee-based VA 
examination in August 2002.  According to the examination 
report, the veteran had an antalgic limp and wore an ill-
fitting slipper on the left foot with an elastic bandage to 
secure the open slipper over a fibrinous edema of the foot 
with extension of the non-pitting edema to the mid-tibial 
region.  Pedal pulses were so obscured on the left side by 
the edema that the examiner rendered them nonpalpable.  
Abrasions over the dorsal foot and heel from contact with 
footwear were noted and the veteran was advised about 
complications from this venous stagnation should the skin 
open.  The examiner noted that the vascular component of the 
veteran's condition created an additional disability as to 
his mobility.  Provisional diagnosis before a recommended CT 
scan was serofibrinous osteoarthritis of the left ankle with 
ankylosis.

C. O'L., M.D., wrote in a letter from Athens, Greece, dated 
in October 2003 that the veteran was her patient at that time 
and that he had serofibrinous osteoarthritis of the left 
ankle with ankylosis as well as asymmetrical dependent edema 
of the lower extremities and peripheral venous insufficiency 
with a high risk for deep venous thrombosis.  

S.A.McK, identified in the veteran's March 2006 letter as 
someone who helps him "as a chiropractor", stated in a 
March 2006 signed statement that the veteran was in constant 
pain in the lower extremities of his feet, hip, and 
shoulders.  She wrote that this condition caused him 
difficulties in mobility and everyday life, such as trouble 
getting up and down and out of a chair and his car.  The 
Board also notes that S.A.McK. did not file her statement on 
office stationary or use any medical abbreviations after her 
name to indicate that she was indeed a licensed chiropractor.

The veteran underwent a VA examination in January 2007.  The 
veteran complained of pain and swelling in both ankles of 
equal intensity.  The symptoms were constant in nature, but 
aggravated by inclement weather and by prolonged walking.  
According to the examination report, no one has made a firm 
diagnosis of the veteran's left ankle disability.  Possible 
diagnoses have ranged from sero-negative rheumatoid arthritis 
to Rieder syndrome to lymphedema.  Further, according to the 
VA examiner, no effective treatment has been found,.  The 
veteran took from two to four pain pills per day.  He did not 
use any type of brace or support.  He occasionally used a 
cane in the later afternoon.  It was noted too that the 
veteran had been on some type of disability the previous six 
years due to combined problems with bilateral shoulders and 
bilateral ankles.

On examination, the veteran walked with a fairly normal gait 
from the waiting room to the examining room.  He did 
relatively well walking on tiptoes, but was unable to 
ambulate on heels alone on either side because of an 
inability to dorsiflex either ankle beyond the neutral 
position.  The left ankle showed diffuse swelling and 
tenderness over the anterolateral aspect.  Plantar flexion 
was 45 degrees, but dorsiflexion was limited to the neutral 
position.  X-rays of the left ankle were normal.  The 
examiner's impression was arthritis of the left ankle.  Pain 
was noted on any attempted motion beyond dorsiflexion of 0 
degrees.  The veteran also had swelling.  Weakness and 
incoordination were not factors.  Functional loss due to pain 
was noted.  The veteran denied flare-ups, but stated that his 
overall condition deteriorated with repeated use.  Ankylosis 
was ruled out as the veteran did have motion, though that 
motion was limited to 0 degrees of dorsiflexion.  

VA outpatient medical records up to October 2006 indicate 
complaints of and treatment for other conditions, with 
occasional references to left ankle pain and swelling, such 
as in records dated in November 2004 and March 2006.  A 
January 2006 VA medical record noted that the veteran had no 
difficulty rising from a chair without difficulty.

During the pendency of this claim, the veteran's left ankle 
disability is rated as 20 percent disabling under DC 5010-
5271 pertaining to arthritis and limited motion of the ankle.  
This is the maximum schedular rating under this diagnostic 
code.  Record evidence shows that the veteran's service-
connected left ankle disability does not rise to the level of 
a rating in excess of a 20 percent under other possible 
diagnostic codes.

The Board has considered the applicability of other 
diagnostic codes for rating the veteran's disability, to 
include DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of 
the subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy).  However, 
the January 2007 VA examiner ruled out ankylosis of the left 
ankle and DCs 5272, 5273, and 5274 do not provide for a 
rating in excess of 20 percent.  Accordingly, DCs 5270, 5272, 
5273, or 5274 cannot serve as a basis for assignment of a 
higher rating in this case.

The Board also points out that there is no current evidence 
of a scar for which a separate rating may be assigned.  As 
such no additional rating may be assigned for a scar under 
any applicable diagnostic code for rating scars under 38 
C.F.R. § 4.118.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, 
where a disability has been rated at the maximum level 
provided by the diagnostic code under which it is rated, 
these considerations do not apply.  See VAOPGCPREC 36-97, 
citing Johnson v. Brown, 10 Vet. App. 80 (1997).  The Board 
also notes the VA examiner's comments on examination in 
January 2007 that weakness and incoordination were not 
factors in the veteran's condition, though some functional 
loss due to pain was noted.  In any event, as these symptoms 
are contemplated in the assignment of the rating on appeal, 
none would provide a basis, alone, for assignment of any 
higher rating.  

Finally, the Board finds that there is no showing that the 
veteran's left ankle disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (as discussed in the 
June 2007 SSOC).  This disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating at each stage), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher rating 
in excess of 20 percent for a left ankle disability must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against this claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).








ORDER

A rating in excess of 20 percent for a left ankle disability 
is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


